Motion granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s *679points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points on the District Attorney of New York County, and flies 6 typewritten or 19 mimeographed copies thereof, together with the original record, with this court on or before March 1, 1960, with notice of argument for the April 1960 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, McNally, Stevens and Bastow, JJ.